DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 9/28/21, Applicant, on 12/17/21, amended claims 1 and 11. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC § 102 and 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention
Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Number 7385479 to Green et al. (hereafter referred to as Green).
As per claim 1, Green teaches:
A system configured for providing a user interface to employees of a quick service restaurant, wherein the user interface presents restaurant-specific ranking information regarding events between different quick service restaurants during the events (Col 17 lines 32-34 and Figs. 1, 5, and 11 teach the system 10 includes an evaluation program that utilizes the data tracked by the system to generate different reports. Col. 20 lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by the system 10. According to specific and adjustable productivity metrics and goals, each employee is scored and ranked, as previously discussed. At the end of each shift, managers are able to access data reports via printouts from the central unit 20 that show how productive each individual employee was, how each customer service experience was, as well as an aggregated view of how their establishment did from a customer service and productivity perspective as well. Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator). Col. 30 line 58 - Col. 31 line 21 describes the processing system).
the system comprising: a timing system that includes at least one of a timer and a sensor configured to generate timing information (Col 9 lines 4-17 teach all the signals 
and one or more hardware processors configured by machine-readable instructions to: (Col. 20 lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by the system 10. Col. 30 line 58 - Col. 31 line 21 describes the processing system).
obtain, from the timing system the timing information, wherein the timing information represents service durations for individual instances of service being provided at the quick service restaurant (Col 9 lines 4-17 teach all the signals are time stamped, and the signal information (including the time stamp for the signal) is stored in the database 78 on the central unit.  Using the time stamped information, the system 10 can determine how long employees take to respond to service requests and whether they generally initially respond using the "busy" signal before actually responding to the request.  Thus, the system 10 enables managers to measure how quickly their employees 
obtain event information that defines an event, the event information including event timing information, event participant information, and event objective information for the event (Col. 15, lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, or for a particular time period, such as for a determined time period (i.e., a chosen set of hours within a day) or a day, week, month, year, etc. (the shift is the event and the time duration would be the time from the start and end of the shift)).
the event timing information specifying an event start time and an event stop time for the event, thereby defining an event duration between the event start time and the event stop time (Col. 15, lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes 
the event participant information identifying other quick service restaurants participating in the event, and the event objective information specifying one or more service metrics on which the quick service restaurants are competing during the event (Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator) Col. 20 lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by the system 10. According to specific and adjustable productivity metrics and goals, each employee is scored and ranked, as previously discussed. At the end of each shift, managers are able to access data reports via printouts from the central unit 20 that show how productive each individual employee was, how each customer service experience was, as well as an aggregated view of how their establishment did from a customer service and productivity perspective as well).
wherein the other quick service restaurants include a first quick service restaurant and a second first quick service restaurant (Col. 20, lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by the system 10. According to specific and adjustable productivity metrics and goals, each employee is scored and ranked, as previously discussed. At the end of each shift, managers are able to access data reports via printouts from the central unit 20 that show how productive each individual employee was, how each customer service experience was, as well as an aggregated view of how their establishment did from a customer service and productivity perspective as well.').  Col. 19 line 42 - Col. 20 line 5 teaches points can be displayed on the employees' units 14.  In addition, the system can be provided with an in-store monitor located so as to be viewed by the employees; and the employees points can be displayed on the monitor. Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator)).
determine, during the event duration, values of the one or more service metrics specified by the event objective information for the quick service restaurant based on the timing information (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance 
wherein the values are specific to the quick service restaurant (Col. 5 lines 3-10 teach the information displayed on the various receiving units enable the system to automatically alert the employees of the establishment as to various guest conditions, employee conditions, table conditions, kitchen and bar conditions, etc., by the processing of system signals and streaming and displaying the signal related data on the receiving unit in real time. (See also Col. 19 line 42 - Col. 20 line 5 and Col. 20 lines 46-52)).
obtain, during the event duration, one or more sets of values for external service metrics, wherein individual sets of values for external service metrics correspond to individual ones of the other quick service restaurants participating in the event (Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness 
and wherein individual sets of values for external service metrics are based on service durations for individual instances of service being provided at the individual ones of the other quick service restaurants during the event duration, including at the first quick service restaurant and at the second first quick service restaurant (Figures 1 and 3 show on employee units 14 (individual user interfaces). Col. 3, lines 48-55 teach the analyzing software can analyze the data for an employee to arrive at a performance rating or score for the employee based on the employee data of an individual employee. To arrive at the employee rating or score, the system would compare the employee data (such as times to respond to customer requests, frequency of responding to employee requests, frequency of issuing assistance requests, etc.) against a determined standard. Col. 20, lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by the system 10. According to specific and adjustable productivity metrics and goals, each employee is scored and ranked, as previously discussed. At the end of each shift, managers are able to access data reports via printouts from the central unit 20 that show how productive each individual employee was, how each customer service experience was, as well as an aggregated view of how their 
perform a first comparison between the one or more sets of values for external service metrics and one or more of the values of the one or more service metrics for the quick service restaurant during the event duration (Col. 5 lines 3-10 teach the various signals that are transmitted by the different units, and the information displayed on the various receiving units enable the system to automatically alert the employees of the establishment as to various guest conditions, employee conditions, table conditions, kitchen and bar conditions, etc., by the processing of system signals and streaming and displaying the signal related data on the receiving unit in real time. Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator)).
automatically determine, by a ranking component, a current ranking order of the quick service restaurant and the other quick service restaurants for the event, wherein the current ranking order is based on the first comparison such that the current ranking order ranks at least the quick service restaurant, the first quick service restaurant, and the second first quick service restaurant (Col. 5 lines 3-10 teach the information displayed on the various receiving units enable the system to automatically alert the employees of the establishment as to various guest conditions, employee conditions, table conditions, kitchen and bar conditions, etc., by the processing of system signals and streaming and displaying the signal related data on the receiving unit in real time. Col. 19 lines 26-41 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10. Col. 19 line 42 - Col. 20 line 5 teaches points can be displayed on the employees' units 14.  In addition, the system can be provided with an in-store monitor located so as to be viewed by the employees; and the employees points can be displayed on the monitor. Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator)).
effectuate presentation on the user interface to the employees of the quick service restaurant and on other user interfaces to other employees of the other quick service restaurants, during the event duration (Figures 1 and 3 show on employee units 14 (individual user interfaces). Col. 3, lines 48-55 teach the analyzing software can analyze 
wherein the presentations include of a representation of the current ranking order, wherein the representation includes one or more of the determined values of the one or more service metrics and the obtained one or more sets of values for external service metrics (Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator). Col. 21 lines 38-58 teaches each store's sales and financial data can be retrieved from another third party system and combined up with this system's productivity data.  Based on recent changes in the staffing model, according to past data, the system can use the optimization program to calculate how accurate the suggested optimization changes in staffing, etc. were and adjust future suggestions).
and wherein the representation further includes a visual indication that depicts where the quick service restaurant is currently ranked among the other quick service restaurants participating in the event within the current ranking order (Col. 19 lines 9-25 teach responding to those customer request signals in 1.7 minutes on average, etc., places the employee in the top 90% of his/her peers at that restaurant or at other restaurants also networked to similar systems 10.  The performance rating data is automatically collected by the system 10, as noted above, and scored and ranked before being distributed to the 
and automatically modify the presentation on the user interface and on the other user interfaces to the other employees of the other quick service restaurants including the first quick service restaurant and the second quick service restaurant, wherein the presentations are modified responsive to changes in the current ranking order (Col. 19 line 42 - Col. 20 line 5 teaches points can be displayed on the employees' units 14.  In addition, the system can be provided with an in-store monitor located so as to be viewed by the employees; and the employees points can be displayed on the monitor.  Employees can then compete to earn the most points.  When productivity scores are based, in part, upon the employee’s willingness to respond to the assistance calls of their fellow employees, the competition to earn more productivity points will result in increased service to the customer. Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the 
wherein the presentations are modified during the event duration and wherein the presentations are modified such that the visual indication is modified (Col. 19 line 42 - Col. 20 line 5 teaches points can be displayed on the employees' units 14.  In addition, the system can be provided with an in-store monitor located so as to be viewed by the employees; and the employees points can be displayed on the monitor.  Employees can then compete to earn the most points.  When productivity scores are based, in part, upon the employee’s willingness to respond to the assistance calls of their fellow employees, the competition to earn more productivity points will result in increased service to the customer. Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator). Col. 5 lines 3-10 teach the various signals that are transmitted by the different units, and the information displayed on the various receiving units enable the 
As per claim 11, claim 11 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 3 and 13, Green teaches each of the limitations of claims 1, and 11 respectively. 
In addition, Green teaches:
wherein the one or more service metrics include one or more of average service duration per instance of service being provided at the quick service restaurant, percentage of the instances of service being provided for which the service duration is at or below a service duration goal, and/or number of instances of service being provided at the quick service restaurant. (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Col. 20 lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral 
distribute the one or more individual awards from the one or more identified awards in accordance with the determination, wherein distribution includes a transfer of information to the individual user interfaces associated with the individual quick service restaurants that have participated in the event (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Employees can be awarded points based on their productivity scores.  These points can be displayed on the employees' units 14.  In addition, the system can be provided with an in-store monitor located so as to be viewed by the employees; and the employees points can be displayed on the monitor.  Employees can then compete to earn the most points.  When productivity scores are based, in part, upon the employee’s willingness to respond to the assistance 
As per claims 4 and 14, Green teaches each of the limitations of claims 1 and 3, and 11 and 13 respectively. 
In addition, Green teaches:
wherein determining the values of the one or more service metrics is performed during the event duration or during a predetermined time period (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, or for a particular time period, such as for a determined lime period (i.e., a chosen set of hours within a day) or a day, week, month, year, etc.'; the shift is the event and the time duration would be the time from the start and end of the shift)).
As per claims 5 and 15, Green teaches each of the limitations of claims 1 and 11 respectively. 
In addition, Green teaches:
wherein determining the current ranking order and effectuating the presentation of the representation of the current ranking order occurs at most 10 minutes after the timing information is obtained (Col. 19 line 42 - Col. 20 line 5 teaches the compiled 
As per claims 6 and 16, Green teaches each of the limitations of claims 1 and 11 and 15 respectively. 
In addition, Green teaches:
wherein the event is associated with one or more awards that can be awarded to any of the quick service restaurants participating in the event (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance 
wherein the one or more hardware processors are further configured by machine-readable instructions to determine event-specific results for the event based on the determined values of the one or more service metrics and the obtained one or more sets of values for external service metrics, subsequent to completion of the event (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, or for a particular time period, such as for a determined lime period (i.e., a chosen set of hours within a day) or a day, week, month, year, etc. (the shift is the event and the time duration would be the time from the start and end of the shift)).
wherein the one or more hardware processors are further configured by machine-readable instructions to distribute individual ones of the one or more awards in accordance with the determined event-specific results (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Employees can be awarded points based on their productivity scores.  These points can be displayed on the employees' units 14.  In addition, the system can be provided with an in-store monitor located so as to be viewed by the employees; and the employees points can be displayed on the monitor.  Employees can then compete to earn the most points.  When productivity scores are based, in part, upon the employee’s willingness to respond to the assistance calls of their fellow employees, the competition to earn more productivity points will result in increased service to the customer).
As per claims 7 and 17, Green teaches each of the limitations of claims 1 and 6, and 11 and 16 respectively. 
In addition, Green teaches:
wherein the one or more hardware processors are further configured by machine-readable instructions to: effectuate presentation on the user interface of a particular visual indication that depicts the determined event-specific results (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to 
As per claims 8 and 18, Green teaches each of the limitations of claims 1 and 6, and 11 and 16 respectively. 
In addition, Green teaches:
wherein the one or more hardware processors are further configured by machine-readable instructions to: determine context-specific feedback for the quick service restaurant, wherein the context-specific feedback includes one or more of notifications regarding changes in the current ranking order, notifications regarding progress towards an individual award, notifications regarding an expected correlation between one or more future service durations and a future change in the current ranking order, and/or notifications regarding an expected correlation between one or more future service durations and future event-specific results (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Employees can be awarded points based on their productivity scores.  These points can be displayed on the employees' units 14.  In addition, the system can be provided with an in-store monitor located so as to be viewed by the employees; and the employees points can be displayed on the monitor.  Employees can then compete to earn the most points.  When productivity scores are based, in part, upon the employee’s willingness to respond to the assistance calls of their fellow employees, the competition to earn more productivity points will result in increased service to the customer).
effectuate presentation on the user interface of the determined context-specific feedback (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, or for a particular 
As per claims 9 and 19, Green teaches each of the limitations of claims 1 and 11 respectively. 
In addition, Green teaches:
wherein the event spans multiple days and includes individual rounds of competition occurring on different days. (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, or for a particular time period, such as for a determined lime period (i.e., a chosen set of hours within a day) or a day, week, month, year, etc. (the shift is the event and the time duration would be the time from the start and end of the shift))
As per claims 10 and 20, Green teaches each of the limitations of claims 1 and 11 respectively. 
In addition, Green teaches:
wherein the event duration is defined as a duration between 2 and 4 hours. (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7385479 to Green et al. (hereafter referred to as Green) in view of U.S. Patent Application Publication Number 2009/0287550 to Jennings (hereafter referred to as Jennings)
 As per claims 2 and 12, Green teaches each of the limitations of claims 1 and 11 respectively.
Green teaches determining timed service events to guests by employees, but does not explicitly teach where the timed event takes place between people in separate vehicles such as a drive-thru which is taught by the following citations from Jennings:
wherein individual instances of service being provided at the quick service restaurant includes a first instance of service being provided to a first person in a first vehicle and a second instance of service being provided to one or more people in a second vehicle (Paragraph Number [0022] teaches systems may provide the number of customers using the drive-thru service over a selected period and one or more performance times.  Performance times, generally, may refer to an elapsed time corresponding to a defined portion of the customer's drive-thru experience.  For example, a total service time which corresponds to the elapsed time between the arrival of a vehicle at the menu board 30 and the departure of that vehicle from the second service window 17, may be provided. Paragraph Number [0034] teaches on the basis of the signals generated by sensors 35, 37, and 39, the monitoring device 40 calculates one or more drive-thru performance statistics.  Specific examples of drive-thru performance statistics include the number of vehicles that traveled through the drive-thru over a selected period (the "customer count") and the total elapsed service time of a particular customer through the drive-thru service (the "total service time").  In one embodiment, the total service time may be approximated as the elapsed time between the arrival of a vehicle at the menu board (block 200) and the departure of that vehicle from the order retrieval window (block 260)).
Both Green and Jennings are directed to service industry employee monitoring and comparison. Green discloses determining timed service events to guests by employees. Jennings improves upon Green by teaching where the timed event takes place between people in separate vehicles such as a drive-thru. One of ordinary skill in the art would be motivated to further where the timed event takes place between people in 

Response to Arguments 
Applicant’s arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 12/17/2021, pgs. 11-12). Examiner respectfully disagrees. Examiner notes that new citations from the Green reference has been applied to the newly presented claim limitations as indicated above in the new 35 USC 102 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the new 35 USC 102 rejections presented above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624